DETAILED ACTION
REPEATED REJECTIONS
Claim Rejections – 35 USC § 103
1.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2. 	Claims 1 – 2 and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fukuda et al (U.S. Patent Application Publication No. 2015/0331151 A1) as evidenced by Otoshi et al (U.S. Patent Application Publication No. 2009/0264638 A1).
With regard to Claim 1, Fukuda et al disclose a film comprising a base film and a low moisture – permeable layer stacked on the base film, and an optional functional layer stacked on the opposite surface of the base film, on which the low moisture – permeable layer is not stacked (paragraph 0240); the film is therefore a laminated film, and the base film is a base material, and the low moisture – permeable layer is formed on a surface of the base material; the base material contains a cellulose polymer  such as cellulose acylate (paragraph 0145) or silicone – based resin (paragraph 0144) and the low moisture – permeable layer is a resin layer (composition comprising a polymerization initiator; paragraph 0071); the permeability of the film is 100 g/m2 day (paragraph 0070). Fukuda et al do not explicitly disclose a base layer containing cellulose acylate and silicone – based resin. However, it would have been obvious for one of ordinary skill in the art to provide for cellulose acylate and silicone – based resin, as a base material containing cellulose acylate or silicone – based resin is disclosed. It would also have been obvious to provide for a silicone elastomer, as a silicone – based resin would be 
With regard to Claim 2, the moisture permeability of the resin layer is 5 to 100 g/m2day (paragraph 0136) and the thickness is 1 to 20 m (paragraph 0132). Although the disclosed range of moisture permeation resistance is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claim 5, the thickness of the resin layer is 3 to 17 m (paragraph 0132) and the thickness of the base material is 5 to 100 m (paragraph 0222). Although the disclosed range of thickness is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for .

3. 	Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fukuda et al (U.S. Patent Application Publication No. 2015/0331151 A1) as evidenced by Otoshi et al (U.S. Patent Application Publication No. 2009/0264638 A1) in view of Schneider (U.S. Patent No. 2,078,418).
Fukuda et al disclose a film as discussed above. Fukuda et al fail to disclose a functional layer that contains a saponified cellulose acylate.
Schneider teaches saponified cellulose acylate film (acetate; column 1, lines 1 – 8) for the purpose of providing a film having color, opacity or other desired effects (column 2, lines 51 – 54 ).
It therefore would have been obvious for one of ordinary skill in the art to provide for saponified cellulose acylate in order to provide color, opacity or other desired effects as taught by Schneider.

4. 	Claims 6 – 12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fukuda et al (U.S. Patent Application Publication No. 2015/0331151 A1) as evidenced by Otoshi et al (U.S. Patent Application Publication No. 2009/0264638 A1) in view of Kozlowski et al (U.S. Patent No. 3,896,991).
Fukuda et al disclose a film as discussed above. With regard to Claim 6, Fukuda et al fail to disclose a bag shape in which the resin layer is disposed outside.

It therefore would have been obvious for one of ordinary skill in the art to provide for a bag shape, having the resin layer disposed outside or alternatively inside, in order to package food as taught by Kozlowski et al.
With regard to Claim 7, a box shape is taught (column 5, lines 23 – 25 of Kozlowski et al).
With regard to Claim 8, a cylindrical shape is taught (column 3, line 26 of Kozlowski et al).
With regard to Claim 9, a folded portion is taught (column 3, lines 39 – 49 of Kozlowski et al).
With regard to Claims 10 – 12, the packaged food is solid (column 6, lines 1 – 4 of Kozlowski et al). Vegetables and plants are not explicitly taught by Kozlowski et al. However, because food that is solid is taught, it would have been obvious for one of ordinary skill in the art to provide for foods that are vegetables, and are therefore plants.

ANSWERS TO APPLICANT’S ARGUMENTS
5.	Applicant’s arguments regarding the rejections of the previous Action have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 7 of the remarks dated April 27, 2021, that the maximum permeability of the claimed film is 700 g/m2 day, and that there is no maximum permeability 
However, as  stated in the previous Action, a permeability of 100 g/m2 day is disclosed. 
Applicant also argues on page 7 that Fukuda et al cannot prevent dew condensation.
However, prevention of dew condensation is not claimed, and the reason for the prevention of dew condensation in the claimed invention is not discussed.

6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARC A PATTERSON/Primary Examiner, Art Unit 1782